El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nuevamente tenemos que decidir si un legislador tiene capacidad jurídica para impugnar la constitucionalidad de una ley a la luz de nuestros recientes pronunciamientos en Hernández Torres v. Gobernador, 129 D.P.R. 678 (1992).
Mediante recurso de apelación, el Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, y la Directora del De-*596partamento de Asuntos de la Comunidad Puertorriqueña en Estados Unidos, Hon. Nydia I. Velázquez, nos solicitan qüe revisemos la sentencia dictada por el Tribunal Superior, Sala de San Juan, que declaró inconstitucional la Ley Núm. 58 de 16 de agosto de 1989, conocida como Ley del Departamento de Asuntos de la Comunidad Puertorri-queña (en adelante D.A.C.P), 3 L.P.R.A. see. 443 y ss. Revocamos.
I — I
Con el objetivo de establecer una política pública en lo que respecta a los emigrantes puertorriqueños residentes en Estados Unidos, la Asamblea Legislativa aprobó la Ley Núm. 58 de 16 de agosto de 1989 (3 L.P.R.A. see. 443 y ss.) mediante la cual se creó el D.A.C.P.(1) La política pública de este departamento está dirigida a “ayudar a la comunidad puertorriqueña que vive y se desempeña en los Estados Unidos, incluyendo a los trabajadores agrícolas migrantes, en su lucha por alcanzar la calidad de vida material y espiritual que le dignifique y enorgullezca =.. así como el fortalecer los mecanismos que le habrán de permitir procurarse ella misma los medios para la convivencia digna en aquél medio social”. Art. 3 de la Ley Núm. 58, supra, 3 L.P.R.A. sec. 443a.
El 17 de mayo de 1990 la Hon. Zaida Hernández Torres, en su condición de Representante a la Cámara, presentó una petición de sentencia declaratoria e injunction perma-nente en la que solicitaba que se declarase inconstitucional la ley que creaba el D.A.C.P. por entender que violaba el Art. I, Secs. 3 y 4, el Art. IV, Sec. 5, y el Art. VI, Sec. 9, *597todos de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Sostenía que la asignación de fondos al D.A.C.P., por éste estar sito fuera de los límites territoria-les de Puerto Rico, “le est[aba] causando un daño inme-diato e irreparable al pueblo de Puerto Rico”. Apéndice I a la moción en auxilio de jurisdicción, pág. 2. Además, que sus prerrogativas como legisladora se están viendo afecta-das por tener que “legislar para la consideración y asigna-ción de recursos a un departamento gubernamental creado mediante la aprobación de una ley inconstitucional”. Apén-dice I a la moción en auxilio de jurisdicción, pág. 2.
Por su parte, los codemandados presentaron una moción de desestimación, en la que sostenían la constitucionalidad de la ley y alegaban que la parte demandante carecía de acción legitimada (standing) aun “en su capacidad de ciu-dadana particular [o] en su condición de miembro de la Cámara de Representantes de Puerto Rico”. Apéndice II a la moción solicitando que se de preferencia a la resolución de esta apelación a la luz de las normas sobre legitimación activa sentadas en Hernández Torres et al. v. Hernández Colón et al., 92 J.T.S. 16, pág. 5.
Luego de varios incidentes procesales,(2) el tribunal de instancia dictó sentencia para declarar inconstitucional la ley y emitió un injunction permanente contra la Secretaria del D.A.C.P. y sus empleados, prohibiéndoles que continua-ran con sus funciones.(3) Sin embargo, no surge de dicha *598sentencia o del expediente en autos que dicho tribunal re-solviera si la parte demandante poseía legitimación activa para ser parte en este proceso judicial.
En su escrito de apelación, los peticionarios sostienen la constitucionalidad de la ley, pero no cuestionan la legitima-ción activa de la parte demandante.(4) Estando en posición de resolver, lo hacemos sin ulteriores procedimientos.
HH I — I
El hecho de que en su escrito de apelación los codeman-dantes omitieran impugnar la legitimación activa de los apelados, no es óbice para que este Tribunal pueda motu proprio cuestionarse si dicha parte tiene la legitimación activa para la solicitud de un remedio judicial. Nos reafir-mamos en que no podemos ceder ante la tentación de ob-viar los principios de legitimación activa para adjudicar los méritos de este caso. Hernández Torres v. Gobernador, supra. Este elemento de justiciabilidad difiere de los otros, puesto que gira principalmente “en torno a la parte que prosigue la acción y sólo secundariamente en cuanto a las cuestiones a adjudicarse”. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 723
Después de todo, el examen de la legitimación activa es un mecanismo usado por los tribunales para delimitar su propia jurisdicción y no adentrarse en los dominios de otras ramas de gobierno,(5) y no lanzarse a resolver cuestiones hipotéticas o planteadas dentro de un contexto inadecuado. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 399 *599(1983); A.M. Bickel, The Passive Virtues, 75 Harv. L. Rev. 40 (1961).
El principio de justiciabilidad nos impone el deber de examinar si las partes que pretenden un remedio judicial poseen legitimación activa. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). Así, nos aseguramos “que el promovente de la acción es uno cuyo interés es de tal índole que, con toda probabilidad, habrá de proseguir su causa de acción vigorosamente y habrá de traer a la atención del tribunal las cuestiones en controversia”. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982); Flast v. Cohen, 392 U.S. 83, 99-100 (1968); Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989).
El promovente de la acción que solicita un remedio judicial deberá dejar demostrado: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, y no abstracto o hipotético; (3) una conexión entre el daño sufrido y la causa de acción ejercitada, y (4) que la causa de acción surge bajo el palio de la Constitución o de una ley. Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387, 392 (1980); Hernández Agosto v. Romero Barceló, supra. A modo ilustrativo, véanse: Schlesinger v. Reservists to Stop the War, 418 U.S. 208 (1974); Warth v. Seldin, 422 U.S. 490 (1975); Valley Forge College v. Americans United, 454 U.S. 464 (1982); Lujan v. Defenders of Wildlife, 60 U.S.L.W. 4495 (1992).
Ahora bien, en el caso particular de los legisladores hemos reconocido que tienen legitimación activa en varias situaciones: por ejemplo, cuando la controversia trata sobre la elegibilidad del legislador a ocupar un escaño legislativo, Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977); cuando alguna de las Cámaras ha autorizado a uno o varios legisladores a vindicar derechos y prerrogativas de dicha Cámara, Hernández Agosto v. Romero Barceló, su*600pra, pág. 413; Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983); cuando se cuestionan reglas senatoriales que coar-tan sus derechos constitucionales a participar en las eta-pas esenciales y significativas en las comisiones de la Cámara Alta, Silva v. Hernández Agosto, 118 D.P.R. 45 (1986), y por último, cuando un legislador se ve afectado directamente en su carácter personal por acciones guber-namentales, éste puede impugnar la constitucionalidad de una ley o actuación gubernamental. Noriega v. Gobernador, 122 D.P.R. 650 (1988).
Recientemente tuvimos la oportunidad de pautar la norma sobre la legitimación activa de los legisladores. En Hernández Torres v. Gobernador, supra, varios legisladores del Partido Nuevo Progresista, en su calidad de represen-tantes a la Cámara y en defensa de un interés público, impugnaron la constitucionalidad de la Resolución Con-junta de Presupuesto de Mejoras Capitales y Gastos de Funcionamiento del Estado Libre Asociado de Puerto Rico. Al resolver que los legisladores no tenían legitimación ac-tiva para la impugnación de dicha ley, señalamos los crite-rios que deberán utilizar los tribunales cuando se impugne la legitimación activa de un legislador.
hH HH
En el caso de marras la parte apelada sostiene que sus prerrogativas legislativas se están viendo afectadas por “tener que legislar para la consideración y asignación de recursos a un departamento gubernamental creado me-diante la aprobación de una ley inconstitucional”. Apéndice I a la moción en auxilio de jurisdicción, pág. 2. Veamos.
Salvo las instancias ya mencionadas en las que he-mos reconocido la legitimación activa de los legisladores, la norma prevaleciente en esta jurisdicción es que éstos tienen que demostrar que cumplen con todos los requisitos *601jurisprudenciales exigidos a los particulares para ostentar la legitimación activa. En primer lugar, deberán demostrar que han sufrido un daño claro e inmediato a sus prerroga-tivas legislativas. Claro, no se trata de unas prerrogativas abstractas y que en nada tengan que ver con el ejercicio de sus funciones legislativas. Más bien, las prerrogativas le-gislativas son la garantía que tiene todo legislador a ejer-citar plenamente su derecho constitucional a legislar com-prendido en el Art. Ill, Sec. 1 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Hernández Agosto v. Romero Barceló, supra; Silva v. Hernández Agosto, supra. Los tribunales deberán quedar convencidos de que no se trata de un traslado del debate legislativo al foro judicial y sí de una verdadera lesión a sus prerrogativas legislativas.
Además, tendrán que probar que existe una conexión entre el daño sufrido y la acción que pretenden ejercitar. Sus alegaciones no pueden estar basadas en que acuden al tribunal representando a sus constituyentes en vindicación de un interés general. Hernández Torres v. Gobernador, supra; L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 151; Nota, Equitable Discretion to Dismiss Congressional Plaintiff Suits: A Reassessment, 40 Case W. Res. L. Rev. 1075 (1989-1990).
A través de todo el desarrollo doctrinal se entiende que los legisladores lo que realmente pretenden, al reclamar legitima-ción activa a base de un perjuicio general, es que los tribunales revoquen una decisión aprobada mayoritariamente en un pro-ceso democrático en que no ha habido menoscabo alguno de sus prerrogativas legislativas. Por entender que este reclamo es esencialmente una excusa de los legisladores para trasladar el debate legislativo de la arena política al foro judicial, se re-chaza en todas las jurisdicciones que los legisladores tengan acción legitimada para demandar en representación del interés público para impugnar estatutos aprobados por la Asamblea Legislativa. Hernández Torres v. Gobernador, supra, págs. 841-842.
*602Ahora bien, en muchas ocasiones los legisladores pretenden tener legitimación activa sosteniendo que sus prerrogativas se están viendo afectadas porque no se les permite fiscalizar adecuadamente la obra legislativa. Olvidan que la función fiscalizadora sólo implica los mecanismos razonables y necesarios que hagan viables su participación plena en todas las etapas críticas del proceso legislativo. En el pasado hemos reconocido que la minoría tiene la obligación especial de “descargar su responsabilidad fiscalizadora” sin que se convierta en su obstáculo para el proceso legislativo. Silva v. Hernández Agosto, supra, pág. 70. Es por esto que una mera alegación de que no se le permite fiscalizar no tiene el efecto aútomático de otorgarle legitimación activa para presentar una acción ante los tribunales. El legislador, antes de acudir al tribunal, deberá agotar todos los remedios que tenga a su disposición para lograr que se le permita y reconozca su derecho a fiscalizar.
A la luz de- los anteriores pronunciamientos, forzoso es concluir que la Representante Hernández Torres está im-pedida de validar su legitimación activa con una mera ale-gación de que sus prerrogativas legislativas se ven afecta-das al tener que legislar para la consideración de fondos para una ley inconstitucional.
En nuestro sistema constitucional toda ley está sujeta a ser interpretada y ser declarada inconstitucional. El sujeto activo en la impugnación de la ley no puede valerse de una mera alegación a los efectos de que la ley es inconstitucional. Su legitimación activa debe estar sustentada a través de todas las etapas procesales del pleito a los efectos de que ha sufrido un daño claro, palpable y no especulativo y cumple con todos los otros requisitos necesarios para el reconocimiento de su legitimación activa:
En vista de que éstos no son meros requisitos de una etapa preliminar del proceso sino que son parte esencial del caso de la *603parte demandante, cada elemento debe sostenerse de la misma manera que se sostiene cualquier otro asunto en que el peso de la prueba recaiga sobre la parte demandante, es decir, de la manera y con el grado de prueba requeridos en las etapas sub-siguientes del litigio. Lujan v. Defenders of Wildlife, supra, pág. 4497.
En la etapa de sentencia sumaria la parte que pretenda el reconocimiento de su legitimación activa deberá, mediante “sus alegaciones ... [deposiciones], contestaciones a interrogatorios, y admisiones ofrecidas, en unión a las declaraciones juradas, si las hubiere, demostrar que existen hechos específicos en los cuales no existe controversia real y que como cuestión de derecho se cumplen con todos los requisitos antedichos en esta opinión que le hacen acreedor del reconocimiento de su legitimación activa. Véase la Regla 36.3 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) y, a modo ilustrativo, Lujan v. Defenders of Wildlife, supra, pág. 4497.
Por otro lado, si se encuentran en la etapa final del juicio, el sujeto activo deberá presentar evidencia que demuestre que ha sufrido un daño claro y palpable, y que no descansa en una mera alegación de que la ley impugnada es inconstitucional. A modo ilustrativo, véase Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 115 esc. 31 (1979); Lujan v. Defenders of Wildlife, supra, pág. 4497.
En el caso del legislador se hace más patente este axioma porque su condición de legislador lo coloca más de cerca con la aprobación de muchas leyes. Si hoy permitié-ramos que los legisladores se apoyaran en que poseen legi-timación activa para impugnar una ley porque ellos en-tienden que ésta es inconstitucional, entonces nuestro acervo legislativo correría el riesgo de quedar paralizado porque, como dijimos, todas las leyes están sujetas a una declaración de inconstitucionalidad. No podemos refrendar esta tesis. Entonces, nos corresponde examinar si la Repre-*604sentante Hernández Torres ha demostrado que sus prerro-gativas legislativas han sido lesionadas. Veamos.
No surge de sus alegaciones que a la Representante se le esté causando un daño claro e inmediato a sus prerroga-tivas legislativas. En este caso, la Representante no está privada de ejercer su derecho a votar en contra de una legislación que ella entienda que no es beneficiosa para el Pueblo de Puerto Rico, ni a discutir y convencer a sus opo-sitores de los defectos de la legislación. Ahora bien, si su voto no es suficiente y es fallido su intento de convencer a sus compañeros en el hemiciclo, entonces no puede pretender, mediante la presentación de una demanda, tener una segunda oportunidad en el foro judicial.(6) Hernández Torres v. Gobernador, supra. Véase, a modo ilustrativo, Barnes v. Kline, 759 F.2d 21, 28 (Cir. D.C.1984).
Nuestro sistema constitucional se apoya en unas bases firmes de separación de poderes. La dinámica legislativa al aprobar una ley no puede estar supeditada a un traslado caprichoso de un legislador o a una intromisión indebida de nuestra parte, porque esto traería como consecuencia el trastocar nuestro lozano orden constitutional.(7)
Por las razones anteriormente expuestas, resolvemos que la Representante Hernández Torres carece de legitima-ción activa para la impugnación de la ley creadora del D.A.C.P., por lo que el Tribunal Superior, Sala de San Juan, estaba impedido de emitir fallo alguno sobre la cons-titucionalidad de la ley. Se revoca la sentencia recurrida.
Los Jueces Asociados Señores Negrón García y Rebollo *605López emitieron sendas opiniones disidentes. El Juez Aso-ciado Señor Fuster Berlingeri no intervino.
— O —

 Esta ley es producto del proyecto P. de la C. 580. En la Cámara de Represen-tantes la votación fue la siguiente: treinta y tres (33) a favor, uno (1) abstenido y no se registraron votos negativos. Cuando se consideró en el Senado, la votación final fue de dieciocho (18) votos afirmativos y siete (7) votos negativos.


 En cuanto'a los codemandados Hon. Miguel Hernández Agosto y Hon. José Ronaldo Jarabo, el 10 de julio de 1990 el tribunal de instancia dictó sentencia parcial mediante la cual archivaba la demanda presentada en su contra.


 El 26 de septiembre de 1990 los codemandados presentaron una moción en auxilio de nuestra jurisdicción, la cual resolvimos con un no ha lugar por ser acadé-mica, toda vez que la sentencia dictada no era firme y, por lo tanto, el injunction dictado no había cobrado vigencia según lo establecido en el Art. 678 del Código de Enjuiciamiento Civil, según enmendado, 32 L.P.R.A. see. 3524. Véase Hernández Torres v. Hernández Colón et al., 127 D.P.R. 448 (1990). Posteriormente, autorizamos la intervención a este pleito del Secretario de Justicia del estado de Nueva York. Hernández Torres v. Hernández Colón et al., 127 D.P.R. 974 (1991).


 Sin embargo, en su alegato y en una moción presentada el 4 de mayo de 1992, nos piden que desestimemos esta acción porque la parte demandante carece de legitimación activa a la luz de nuestros pronunciamientos en Hernández Torres v. Hernández Colón et al., supra.


 Véase A. Scalia, The Doctrine of Standing as an Essential Element of the Separation of Powers, 17 Suffolk U.L. Rev. 881 (1983).


 Véanse: L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 150; Kennedy v. Sampson, 511 F.2d 430 (Cir. D.C.1974); A.M. Bickel, The Passive Virtues, 75 Harv. L. Rev. 40 (1961).


 Contrario a Puerto Rico, existen otras Constituciones en Europa que permi-ten que, luego de aprobada una ley, los legisladores puedan impugnar su validez ante el Tribunal Constitucional. Véase Art. 162(1) de la Constitución Española de 1978.